DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2-5 each depend upon either claim 6 or claim 9, neither of which exist, as there is only 5 claims total. Thus those claims are in improper dependent form 
Based upon the identical or substantially identical claims previously filed in the parent application, the Examiner will treat claim 2 as depending upon claim 1, claim 3 as depending upon claim 1, claim 4 as depending upon claim 1, and claim 5 as depending upon claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (US PGPub 2010/0244401) in view of Guderzo (US Patent 7,373,232).
Hara discloses:
Claim 1. A method of shifting a bicycle with an electronic gear shifting system, wherein the electronic gear shifting system comprises:
a first shift unit (12) including
a first switch mechanism (33);
a second shift unit (14) including
a second switch mechanism (36); 
a control unit (including 20, but not necessarily limited to just 20. See para. [0071], [0072], may also include 86.) in communication with and responsive to first and second signals from the first and second switch mechanisms, respectively,
and a rear gear shift mechanism (18) in communication with and responsive to command signals from the control unit (including 20, but not necessarily limited to just 20. See para. [0071], [0072], may para. [0031] - “left [(first)] hand side (front/rear) shifter 12, a right [(second)] hand side (rear) shifter 14”. [0037] - the rear derailleur 18 shifts the chain 22 between the rear sprockets R1 to R10 in response to operation of the right hand side (rear) shifter 14 or the left hand side (front/rear) shifter 12)), comprising:
actuating the first switch mechanism (33) to perform an upshift with the rear gear shift mechanism; (para. [044], [0046]) and
actuating the second switch mechanism (36) to perform a downshift with the rear gear shift mechanism (para. [044], [0046])

Hara is silent to brake levers (most likely because brakes are well known in the art and so not needed to be discussed), and so does not expressly disclose a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism (33) is mounted to the first brake support; or the second switch mechanism (36) mounted to the second brake support.
Guderzo teaches, inter alia, a first brake support (Fig. 1, by 30, 40), a first brake lever (41) pivotally mounted to the first brake support, a second brake support, a second brake lever (41) pivotally mounted to the second brake support, that the first switch mechanism (44 or 43) is mounted to the first brake support; and the second switch mechanism (44 or 43, other side of handlebar) mounted to the second brake support, for the purpose of being able to brake the bike, and to allow the biker to easily reach both the shift controls and the brake controls.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hara such that there is a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism is mounted to the first brake 

Hara as modified above further discloses (as best understood):
Claim 3. Sending the first or second shift signal to the control unit (including 20 but not 86. See para. [0071], [0072]) upon releasing the first or second switch mechanism (para. [0101], [0079], [0071], [0072] in Hara).
Claim 4. Wherein said actuating the second switch mechanism to perform the downshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072]) if the rear gear shift mechanism is not in a first end position (para. [0079])
Claim 5. Wherein said actuating the first switch mechanism to perform the upshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072]) if the rear gear shift mechanism is not in a second end position (para. [0079])
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, assuming that claim 2 depends upon claim 1 rather than claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658